—Order, Supreme Court, New York County (David Saxe, J.), entered October 24, 1995, awarding plaintiff temporary attorneys’ and experts’ fees of $45,000 and $12,500 payable immediately and $45,000 and $12,500 payable one week before commencement of the trial, unanimously affirmed, without costs.
The challenged award appropriately enables plaintiff, who has been a full-time homemaker and mother of the parties’ two small children and has no independent income, to utilize legal and accounting services in discovering the income and assets of defendant, who earns more than $1.5 million annually (Domestic Relations Law § 237; DeCabrera v Cabrera-Rosete, 70 NY2d 879). Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.